Exhibit 10.24
EMPLOYMENT CONTRACT
     In the City of San Juan, Puerto Rico, on March 4, 2010.
APPEAR
     AS THE FIRST PARTY: Triple-S Management Corporation, a corporation
organized and doing business under the laws of the Commonwealth of Puerto Rico,
represented herein by Luis A. Clavell Rodríguez, M.D., of legal age, married,
medical doctor, resident of Guaynabo, Puerto Rico, and Chairman of the Board of
Directors of Triple-S Management Corporation, with authority given by the Board
of Directors to execute this Contract.
     AS THE SECOND PARTY: Ramón M. Ruiz Comas, of legal age, married, executive
and resident of Guaynabo, Puerto Rico.
     The appearing parties have the legal capacity to execute this Contract and
to such effect, they freely and voluntarily
STATE
     FIRST: That in order to abbreviate and facilitate the understanding and
analysis of this Contract, the terms below will have the meaning set forth in
the following definitions:

  a.   “ASTB” — shall mean the Annual Short Term Bonus, as specified in
Article 7 of this Contract.     b.   “Base Salary” — shall mean that provided in
Article 7(a) of this Contract.     c.   “Board” — shall mean the Board of
Directors of Triple-S Management Corporation.     d.   “CEO” — shall mean the
Chief Executive Officer of Triple-S Management Corporation, Ramon M. Ruiz Comas.
    e.   “Change of Control” — shall have the meaning ascribed to such term in
Article 21(c) of this Contract.     f.   “Compensation Policy” — shall mean the
Executive Compensation Philosophy approved by the Board of Directors of TSM on
February 20, 2007, as may be amended from time to time.     g.   “Contract” —
shall mean this Employment Contract.     h.   “Confidential Information” — shall
have the meaning ascribed to such term in Article 15 of this Contract.     i.  
“Fringe Benefits” — shall mean those fringe benefits provided pursuant to the
standards and policies of TSM generally applicable to its executives, as may be

1



--------------------------------------------------------------------------------



 



      modified from time to time by the Board of Directors, which are referred
to in Article 10 of this Contract and identified in Exhibit A to this Contract
as “Fringe Benefits.”     j.   “Good Cause” — shall have the meaning ascribed to
such term in Article 21(d) of this Contract.     k.   “Cause” — shall mean that
the CEO shall have incurred in any of the acts or conduct described in
Article 14 of this Contract.     l.   “Other Benefits” — shall mean those
benefits, other than the Fringe Benefits, provided by the standards and policies
of TSM generally applicable to its executives, as may be modified from time to
time.     m.   “Subsidiary Corporations” — shall mean the subsidiary
corporations of TSM.     n.   “TSM” — shall mean Triple-S Management
Corporation.     o.   “Total Compensation” — shall have the meaning ascribed to
such term in Article 21(d) of this Contract.     p.   “Without Cause” — shall
mean a termination of employment of the CEO for a cause other that regarded as
“Cause” under Article 14 of this Contract.

     SECOND: That TSM is a holding company of entities engaged in the business
of insurance, businesses related to insurance and other types of businesses and
other activities, with its principal office located in the Commonwealth of
Puerto Rico.
     THIRD: That the CEO is a professional with vast experience in business, a
bachelors degree in business administration and a law degree, both from the
University of Puerto Rico, and certification as a Certified Public Accountant.
Additionally, the CEO has knowledge of the insurance business and since June 11,
1990, has served in several capacities in TSM, including as President and CEO of
TSM during the past seven and a half years.
     FOURTH: That the parties hereto, intending to be legally bound hereby, in
consideration of the premises and mutual covenants contained herein and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, agree to enter into this Contract subject to the following Terms
and Conditions:
GENERAL PROVISIONS
1. Excellence in Performance. By this Contract, the CEO agrees to devote full
time, attention and energies to the business of TSM and the protection of the
best interests of TSM and its Subsidiary Corporations.
2. Official Title. The CEO will hold the title of President and Chief Executive
Officer of Triple-S Management Corporation.

2



--------------------------------------------------------------------------------



 



3. Hierarchy. The CEO, in carrying out his duties under this Contract, shall
report directly to the Board.
4. Standards and Fiduciary Duty. The CEO will be obligated to (i) faithfully and
fully comply with each of the guidelines, rules, regulations and administrative
policies established by TSM and (ii) develop and implement the strategies, plans
and business methods and the operational controls that are necessary for the
successful administration, direction and protection of the best interests of
TSM. The CEO will be loyal to TSM and its Subsidiary Corporations at all times
and will recognize the fiduciary duty entailed by the acceptance of the
employment.
SPECIFIC PROVISIONS
5. Principal Functions. The functions and duties that the CEO will perform under
this Contract will be all those necessary and proper of the chief executive
officer of a corporation of the size, complexity and nature of TSM. The
functions which the CEO must perform will be invariably for the protection of
TSM and its best interests.
6. Incidental Functions. The CEO must also perform all those duties, functions,
tasks and incidental assignments which the Board assigns to him from time to
time.
7. Base Salary; Incentive Compensation. The CEO will be compensated for his
services under this Contract as follows:

  a.   Base Salary. An annual salary as set forth in Exhibit A of this Contract,
as it may be modified from time to time pursuant to Article 9 of this Contract.
    b.   Annual Short Term Bonus (ASTB). An Annual Short Term Bonus to be
computed each year pursuant to the Compensation Policy approved by the Board.
The determination of the ASTB will remain at the sound discretion of the Board
upon interpreting and applying said policy.     c.   Other Incentive
Compensation. The Board may, but is not obligated to, provide other types of
short or long term incentive compensation to the CEO. If any other incentive
compensation is approved by the Board, said compensation shall be provided in
accordance with the terms and conditions established by the Board.

8. Deferred Compensation. The CEO shall have the option, from time to time, to
defer the payment of any of the compensation set forth in Article 7 above, as he
wishes, provided such process complies with the applicable provisions of law and
in accordance with a deferred compensation plan approved by the Board.
9. Annual Review of Compensation. The compensation of the CEO will be reviewed
yearly pursuant to the Compensation Policy, provided that the Base Salary shall
never be less than the amount agreed to in Exhibit A to this Contract.

3



--------------------------------------------------------------------------------



 



10. Fringe Benefits; Other Benefits; Reimbursement of Expenses. The CEO will
have the right to the Fringe Benefits and the Other Benefits. Additionally, TSM
will reimburse and/or pay to the CEO the following items upon submission of
documentation reasonably satisfactory to TSM of such expenses:

  a.   necessary business, travel and miscellaneous expenses that are reasonably
incurred in the performance of his official functions;     b.   the right to the
use of an automobile of a category in accordance with the position held;     c.
  the annual fees of a private club and of two business related clubs;     d.  
the annual fees of two professional associations such as the Association of
Certified Public Accountants and the American Institute of Certified Public
Accountants; and     e.   any other related expenses which the Board deems
necessary for the exercise of his functions.

11. Withholdings. TSM will withhold all amounts from the compensation of the CEO
pursuant to law, such as social security and income tax. The CEO is authorized
to acquire coverage additional to that provided by the life insurance presently
in effect in Triple-S Vida, Inc., at his cost and expense.
12. Effectiveness and Expiration of the Contract. This Contract shall be
effective as of January 1, 2010 and shall end on December 31, 2012, subject to
earlier termination as provided in this Contract.
     The parties may renew the Contract by written agreement which will be
executed on or before its expiration date. The parties are not obligated to
renew the Contract. If either party wishes to renew the Contract, it will notify
the other party in writing at least ninety (90) days prior to the expiration of
the Contract. If either party gives notice of its intention to renew but the
other does not wish to renew the Contract, or if both parties notify their
intention to renew but do not reach an agreement as to the terms of the renewed
contract, the employment of the CEO will terminate and the Contract will expire
on December 31, 2012, except for Articles 15, 17 and 18, which shall survive
such expiration. Upon the occurrence of any of the events described above in
this paragraph, TSM will pay the CEO the equivalent of one year’s Base Salary in
monthly installments and will extend the Fringe Benefits for one year, but only
if the CEO was not the party notifying his interest not to renew the Contract.
     If the negotiations for a new contract extend beyond the expiration date
and the CEO continues performing his services to TSM, TSM will continue to pay
the CEO in accordance with Articles 7 and 10 of this Contract until such date as
a new contract is signed or either party notifies, in writing, its decision to
discontinue the negotiations, at which time all further CEO compensation will
cease, except that TSM will pay the CEO

4



--------------------------------------------------------------------------------



 



the equivalent of one year’s Base Salary in monthly installments and will extend
the Fringe Benefits for one year if the CEO is not the party that notifies its
decision to discontinue the negotiations. The CEO and TSM hereby accept and
acknowledge that the Contract will not be automatically renewed nor deemed to
have been renewed because of the extension of the negotiations beyond the
expiration date.
     Upon the expiration of this Contract or discontinuation of the negotiations
described above, the CEO will also have the right to payment of the deferred
compensation under Article 8, all vested amounts under TSM’s pension plan and
the no competition compensation provided in Article 18.
13. Termination Without Cause. The parties agree that TSM has full rights to
unilaterally terminate this Contract and the CEO’s employment hereunder Without
Cause at any time prior to its expiration date, provided that the terms of
Articles 15, 17 and 18 shall continue in effect. In such event of termination,
the only obligations of TSM under this Contract will be to:

  a.   pay to the CEO the Base Salary up to the normal expiration date of this
Contract, or the Base Salary of one year, whichever is greater, withholding from
said payments those amounts pursuant to law. TSM shall have the option to make
that payment in a lump sum or in monthly payments, which will not extend beyond
the period remaining of the Contract or one year, whichever is greater;     b.  
extend to the CEO the Fringe Benefits for the remainder of the term of this
Contract or one year, whichever is longer;     c.   pay any deferred
compensation under Article 8;     d.   pay all amounts related to the CEO’s
vested rights under TSM’s pension plan; and     e.   pay the no-competition
compensation provided in Article 18.

14. Termination with Cause. It will be understood that TSM shall have “Cause”
for the termination of this Contract and the employment of the CEO hereunder,
when the CEO incurs in any of the following:

  a.   material breach of his obligations and duties as specified in this
Contract;     b.   conviction or allegation of nolo contendere of any felony or
the conviction or allegation of nolo contendere of a misdemeanor involving
fraud, dishonest or disreputable conduct or moral torpitude;     c.  
insubordination;

5



--------------------------------------------------------------------------------



 



  d.   material non-compliance of this Contract or the rules, regulations,
guidelines, policies, or code of ethics of TSM;     e.   improper or disorderly
conduct;     f.   the existence of a conflict of interest not previously
disclosed to the Board; or     g.   substantial reduction of the operations of
TSM and its subsidiaries.

     Should the termination of this Contract by TSM be for Cause, or should this
Contract be terminated due to CEO’s resignation or death, the CEO will not have
a right to further compensation, payment or any benefit under this Contract as
of the date of the termination. Notwithstanding the above, the CEO will have the
right to receive payment of the Base Salary earned up to the termination date;
the liquidation of Other Benefits accumulated up to such date; the payment of
the amount accumulated as deferred compensation pursuant to Article 8 of this
Contract; and the payments regarding the vested rights under TSM’s pension plan.
If the termination of the Contract is for Cause or due to resignation, the CEO
will also have the right to the payment provided in Article 18.
15. Confidentiality. The CEO recognizes that the knowledge of information
concerning, or the relations with the employees, clients and agents of TSM and
its Subsidiary Corporations, that the CEO has acquired and acquires during his
employment with TSM are valuable and exclusive assets of TSM. The CEO accepts
that he will not use for his benefit or for the benefit of third parties, nor
disclose, without the written consent of TSM, any information, data,
documentation or material or substantial knowledge about TSM and/or its
Subsidiary Corporations, its business, its personnel or its plans, to any
person, company, corporation, or other entity for any reason. The CEO accepts
that all memoranda, notes, records and other documents, as well as information
maintained electronically, generated or compiled by the CEO or which has been
made available to the CEO about TSM’s business, its Subsidiary Corporations, its
employees and its clients are the exclusive property of TSM and will be returned
by the CEO to TSM at the conclusion of his employment or at any other time at
the request of TSM.
     The CEO accepts that the services he renders and will render to TSM and its
subsidiaries are of a special and unique nature and that consequently, he will
have and has had access to confidential information about TSM’s business, its
subsidiaries and its clients. Hence, the CEO is aware that if he materially
breaches any of the provisions of this Contract with regard to these
confidentiality agreements and non use of the confidential information, TSM may
suffer irreparable damage, and, therefore, in addition to any other remedy which
TSM may have under this Contract or the law, TSM will have the right to request
an injunction restraining the CEO from breaching or continuing to breach the
provisions of this Contract. The term “Confidential Information” means:

  a.   The information described above;     b.   Proprietary information of TSM
or its Subsidiary Corporations or their clients;

6



--------------------------------------------------------------------------------



 



  c.   Information marked or designated by TSM as confidential;     d.  
Information, written or unwritten, and in any manner and regardless of not
having been designated as confidential, which the CEO knows is treated as
confidential by TSM; and     e.   Information provided to TSM by third parties
that TSM is in the obligation of maintaining confidential, specifically
including client lists and client information.

     “Confidential Information” does not include any information which TSM
discloses publicly, becomes public without the CEO’s fault, is public in nature
or is collected routinely by companies like TSM.
     The provisions of this Article 15 will survive and continue in effect after
the expiration or earlier termination of this Contract for any reason.
16. Documents. At the termination of this Contract, the CEO agrees to return all
the documents, objects, materials and other information obtained by him with
regard to the business of TSM and its Subsidiary Corporations, recognizing, in
turn, that said documents, objects, materials and related information constitute
the exclusive property of TSM.
17. TSM Personnel. The CEO agrees not to solicit nor promote that the personnel
of TSM and/or its Subsidiary Corporations end, voluntarily or involuntarily,
their employment to join him or third parties in other efforts that are not for
the benefit of TSM during the duration of this Contract and during twelve
(12) months after the expiration or earlier termination of this Contract.
18. Covenant Not to Compete. During the term of this Contract and for a period
of twelve (12) months after the expiration or earlier termination thereof, or of
any extension of the same, the CEO, directly or indirectly, personally or
through an entity or business, will not act as consultant, agent, principal,
partner, stockholder, corporate officer, employee, director or in any individual
or representative capacity to engage or participate in any business which
directly competes with the business of TSM or its Subsidiary Corporations.
     It is agreed that the restrictions provided above will apply after the
termination of this Contract, be it by its expiration or by resignation of the
CEO or by dismissal of the CEO, with or without Cause, by TSM.
     The restrictions provided above will apply exclusively within the territory
of the Commonwealth of Puerto Rico.
     In consideration for the covenant not to compete provided above, upon the
expiration or earlier termination of this Contract or of an extension of the
same, TSM will

7



--------------------------------------------------------------------------------



 



compensate the CEO an amount equal to the Base Salary, payable in twelve
(12) monthly installments starting on the month following the date of expiration
or earlier termination of this Contract.
     The CEO agrees and accepts that the term, the restrictions, the
geographical area and the compensation to be received in connection with this
covenant not to compete are reasonable and that the aforementioned payment is
sufficient cause for the same.
     In addition, during the term of this Contract and any extension of the
same, the CEO will not, directly or indirectly, provide the services herein
contracted to any person or entity other than TSM and its Subsidiary
Corporations. During the term of this Contract and any extension of the same,
the CEO will not act nor, directly or indirectly, participate personally or
through any entity or business, as a consultant, agent, principal, partner,
stockholder, corporate officer, director with any person or entity other than
TSM or its Subsidiary Corporations, excluding from this limitation the
participation in boards of directors, Blue Cross Blue Shield Association
committees, professional associations, or civil and professional entities,
provided said participation, in the opinion of the Board, does not interfere
with the CEO’s duties nor TSM’s best interests. These restrictions will apply to
any location in which TSM does or may do business during the effectiveness of
this Contract.
     The CEO acknowledges that if he breaches this covenant not to compete
during his employment or after the expiration or earlier termination of this
Contract, TSM may suffer irreparable damages, and therefore, in addition to any
other remedy which TSM may have under this Contract or the law, TSM shall have
the right to request an injunction restraining the CEO from breaching or
continuing to breach this covenant.
19. Dispute Resolution. Both parties agree to try to resolve in good faith any
dispute arising under this Contract or related to its termination using the most
cost effective resources and will try to avoid any unnecessary costs. In
addition, both parties shall make all good faith efforts to maintain all
information regarding any dispute confidential.
20. Court proceedings. If the parties are not able to resolve any dispute
arising under this Contract or related to its termination for any reason
including alleged violations of the laws of Puerto Rico or of the United States
which prohibit discrimination in employment, the aggrieved party may proceed
directly to a court of law within the Commonwealth of Puerto Rico.
21. Change of Control.

  a.   If during the term of this Contract there occurs a “Change of Control” of
TSM, as this term is defined in sub-paragraph “c” of this Article 21, and as a
result thereof the CEO resigns for “Good Cause” (as such term is defined below)
or is terminated from his employment Without Cause, the CEO will have the right
to receive from TSM a compensation for termination in consideration for having
remained as an employee of TSM and having failed to pursue other

8



--------------------------------------------------------------------------------



 



      present or potential professional or business opportunities. Such
compensation for termination will be a sum equivalent to twice the “Total
Compensation” (as such term is defined below) of the CEO, payable on or before
the thirtieth (30th) day following the date on which the CEO concludes his
employment as a result of a Change of Control. TSM will also provide for the
continuation of the Fringe Benefits then in effect during twenty-four
(24) months. The Fringe Benefits shall not be payable in a lump sum and TSM’s
obligation to pay such Fringe Benefits will cease as soon as the CEO obtains
employment with a comparable benefit. Such compensation for termination shall be
in substitution of, and not in addition to, any compensation to which the CEO is
entitled under Articles 12, 13 or 14, but will not substitute his rights to
payment of the deferred compensation under Article 8, all vested amounts under
TSM’s pension plan, and compensation under Article 18 of this Contract.     b.  
For purposes of this Article 21, the term “Total Compensation” means: (i) the
highest Base Salary of the CEO paid to him in any of the three (3) years prior
to the date of the Change of Control, in addition to the average of the ASTB of
the three (3) years prior to said date.     c.   A “Change of Control” will be
understood to have occurred if:

  (i)   any party acquires ownership of TWENTY-FIVE PERCENT (25%) or more of the
total votes required for the election of the directors of TSM’s Board of
Directors, or of such amount which, based on the cumulative vote, if this were
allowed by the Articles of Incorporation and By-Laws of TSM, would permit such
party to elect TWENTY-FIVE PERCENT (25%) or more of the directors of TSM;    
(ii)   as a result of, or in connection with, a tender offer or exchange offer
of TSM stock, a consolidation, merger or other business combination, sale of
assets or any combination of the aforementioned transactions, the persons who
were directors of TSM’s Board of Directors prior to such transaction fail to
constitute a majority of the Board of Directors of TSM or its successor;    
(iii)   there is a change of at least 30% of the directors of TSM’s Board of
Directors as a result of a “proxy fight”, as such term is defined in
Regulation 14A of the Securities Exchange Act of 1934, as amended; or     (iv)  
a sale or transfer of substantially all the assets of TSM to another corporation
not affiliated to TSM occurs.

      Notwithstanding the provisions of this Article 21, a Change of Control of
TSM will not be deemed to have occurred in the event that TSM suffers a

9



--------------------------------------------------------------------------------



 



      corporate reorganization which does not materially alter the composition
of directors or the percentage of votes owned by the existing stockholders.    
d.   Resignation for “Good Cause” for purposes of this Article 21 shall mean:

  (i)   a change in the nature or scope of the CEO’s duties or functions from
those performed on the date immediately preceding the date of the Change of
Control;     (ii)   a reduction in the CEO’s Base Salary from that received on
the date immediately preceding the date of the Change of Control;     (iii)   a
reduction in the CEO’s ability to participate in the compensation plans, such as
bonus, stock options, incentives or other compensation plans, in which he
participated on the date immediately preceding the Change of Control, which
reduction will be determined in comparison to the opportunities that TSM
(including its Subsidiary Corporations) provides to executives with comparable
duties or the opportunities of participation that the CEO had under said plans
on the date immediately preceding the date of the Change of Control;     (iv)  
a change in the location of the CEO’s principal place of employment of more than
twenty-five miles from the place where the CEO maintained his work office on the
date immediately preceding the date of the Change of Control; or     (v)   the
reasonable determination by the Board to the effect that, as a result of the
Change of Control and a change in the circumstances thereafter affecting the
employment position of the CEO, the CEO is unable to exercise the authority,
powers, functions or duties assigned to his position in TSM on the date
immediately preceding the date of the Change of Control.

MISCELLANEOUS PROVISIONS
22. Interpretation of the Contract. This Contract is the result of the
negotiations of the parties, so that no presumption or inference may be made in
favor of either of them.
23. Assignment. The CEO may not assign, in whole or in part, to a third party
the his obligations or commitments under this Contract.
24. Entire Agreement. This Contract is the full and complete agreement between
the appearing parties. Any other prior agreement, contract or covenant shall not
be construed as valid or in effect.
25. Amendments. Any amendments to this Contract must be made by mutual agreement
of the parties, in a written instrument executed by the parties or their legal

10



--------------------------------------------------------------------------------



 



representatives. Notwithstanding the foregoing, TSM has sole discretion to
repeal, modify or create any standard, policy, rule or operational or employment
condition of all employees, including compensation policies, benefits and
insurance.
26. Section Headings. The headings included in this Contract have been added to
facilitate its reading and analysis. At no time shall said headings be construed
to constitute the agreement between the parties or amend the content of the
terms that each one of them precedes.
27. Separability. In the event that any term of this Contract is declared void
or illegal, the rest of its terms will continue in full force and effect.
28. Interpretation. This Contract shall be construed and enforced in accordance
with the laws of the Commonwealth of Puerto Rico.
     IN WITNESS WHEREOF, the parties accept, acknowledge and execute this
Contract in San Juan, Puerto Rico, on the date indicated above.

             
TRIPLE-S MANAGEMENT CORPORATION
           
 
           
/s/ Luis A. Clavell Rodríguez
      /s/ Ramón M. Ruiz-Comas    
 
     
 
   
By: Luis A. Clavell Rodriguez, M.D.
       Chairman of the Board of Directors
      Ramón M. Ruiz Comas      

11



--------------------------------------------------------------------------------



 



EXHIBIT A
TO EMPLOYMENT CONTRACT
dated March 4, 2010
between
Triple-S Management Corporation
and Ramón M. Ruiz Comas

  1)   Base Salary: $611,949     2)   Fringe Benefits:

  •   Christmas Bonus     •   Family health insurance     •   Long term
disability insurance     •   Life insurance



